Citation Nr: 0336351	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-08 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter came before the Board of Veterans' Appeals on 
appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which granted the veteran entitlement 
to service connection for PTSD, evaluated as 30 percent 
disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  Specifically, the VCAA requires upon 
receipt of a complete or substantially complete application 
to notify the claimant of any information or evidence 
necessary to substantiate the claim and to indicate which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §  3.159(b) 
(2002).

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required. 

Our preliminary review of the claims file shows that the 
veteran was last provided a comprehensive VA psychiatric 
examination in February 2000.  Following a detailed review of 
this examination report, the Board finds that the record is 
inadequate for purposes of rating the veteran's service-
connected PTSD.  The Board must be able to point to evidence 
of record to support its conclusions as to the degree of 
impairment resulting from the service-connected psychiatric 
disorder.  In this case, the veteran's VA examiner in 
February 2000, while reporting that the veteran suffered from 
PTSD that resulted in a global assessment of functioning 
(GAF) equal to 46, did not otherwise provide any indication 
as to how the veteran's PTSD compares to the rating criteria 
for mental disorders at 38 C.F.R. § 4.130 (2001).  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1999).  In essence, 
the VA psychiatric examination report essentially focuses on 
establishing the diagnosis of PTSD and does not give the 
Board sufficient medical data to accurately evaluate the 
veteran's impairment stemming from his service-connected 
PTSD.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect the issue of entitlement 
to an initial disability rating in excess 
of 30 percent for PTSD, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In doing so, the letter 
should explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claims.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests and procedures should be 
performed, including any indicated 
psychological studies.  The examiner 
should fully describe the symtomatology, 
manifestations, and degree of social and 
industrial impairment due solely to the 
veteran's PTSD.  The examiner is asked to 
assess a Global Assessment Functioning 
score and explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.

3.  The RO should then readjudicate the 
issue of entitlement to an initial 
disability rating in excess of 30 percent 
for PTSD, in light of all pertinent 
evidence and legal authority.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case.  
The supplemental statement of the case should contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



